August 9, 2012




                                    JUDGMENT
                       The Fourteenth Court of Appeals
THE PORT OF HOUSTON AUTHORITY OF HARRIS COUNTY, TEXAS, Appellant

NO. 14-10-00708-CV                       V.

              ZACHRY CONSTRUCTION CORPORATION, Appellee
                               ____________________
      This cause, an appeal from the judgment in favor of appellee, Zachry Construction
Corporation, signed April 28, 2010, was heard on the transcript of the record. We have
inspected the record and find the trial court erred in entering judgment in favor of Zachry
Construction Corporation on its claims against appellant, the Port of Houston Authority
of Harris County, Texas.     We therefore ORDER the judgment of the court below
REVERSED and RENDER judgment that Zachry Construction Corporation take
nothing on its claims against the Port of Houston Authority of Harris County, Texas.
      We further RENDER judgment that the Port of Houston Authority of Harris
County, Texas have and recover attorney’s fees as found by the jury with respect to
Zachry Construction Corporation’s claim for delay or hindrance damages as follows: (1)
$10,500,000 for trial, (2) $90,000 for appeal to the court of appeals, and (3) $22,500 for
appeal to the Texas Supreme Court; and with respect to Zachry Construction
Corporation’s claims for withholding liquidated damages as follows: (1) $80,250 for trial,
(2) $3,750 for appeal to the court of appeals, and (3) $1,250 for appeal to the Texas
Supreme Court.

      We order appellee, Zachry Construction Corporation, to pay all costs incurred in
this appeal. We further order this decision certified below for observance.